USDC IN/ND case 3:19-cv-01144-RLM-MGG document 9 filed 08/19/20 page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

NICHOLAS LEE CLINE,

             Petitioner,

                   v.                      CAUSE NO. 3:19-CV-1144-RLM-MGG

WARDEN,

             Respondent.

                             OPINION AND ORDER

      Nicholas Lee Cline, a prisoner without a lawyer, filed an amended habeas

corpus petition attempting to challenge the prison disciplinary hearing (WCC 19-

07-003) in which a disciplinary hearing officer found him guilty of Battery in

violation of Indiana Department of Correction offense B-212 on August 2, 2019.

ECF 8. He lost 30 days earned credit time, but the punishment was suspended

until January 29, 2020 and hadn’t been imposed by the time he filed the

amended habeas corpus petition.

      A prison disciplinary action can only be challenged in a habeas corpus

proceeding when it results in the lengthening of the duration of confinement.

Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Because the duration of

his confinement wasn’t lengthened as a result of this prison disciplinary

proceeding, this case must be dismissed.

      Mr. Cline doesn’t need a certificate of appealability to appeal this decision,

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit

Court, 569 F.3d 665, 666 (7th Cir. 2009). But he can’t proceed in forma pauperis
USDC IN/ND case 3:19-cv-01144-RLM-MGG document 9 filed 08/19/20 page 2 of 2


on appeal because, under 28 U.S.C. § 1915(a)(3), an appeal in this case could

not be taken in good faith. Nevertheless, if he files a notice of appeal, he may ask

the United States Court of Appeals for leave to proceed in forma pauperis by

filing a motion with the Circuit Court along with a copy of this order showing

that he was denied leave to proceed in forma pauperis by the District Court.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition pursuant to Section 2254 Habeas

Corpus Rule 4;

      (2) DIRECTS the clerk to enter judgment; and

      (3) DENIES the Petitioner leave to proceed in forma pauperis on appeal.

      SO ORDERED on August 19, 2020

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         2
